        Case 20-41205         Doc 5    Filed 03/07/20 Entered 03/08/20 12:42:38                 Imaged
                                      Certificate of Notice Pg 1 of 2

                                  UNITED STATES BANKRUPTCY COURT
                                        Eastern District of Missouri
                                     Thomas F. Eagleton U.S. Courthouse
                                    111 South Tenth Street, Fourth Floor
                                            St. Louis, MO 63102

In re:                                                              Case No.: 20−41205 − A659
SM−T.E.H. Realty 5, LLC                                             Chapter: 11

Debtor(s)

                               ORDER AND NOTICE OF DOCUMENTS DUE

The following documents were not filed with the voluntary petition or by the date of the order of conversion.
They are due within 14 days from the date of filing of the above listed bankruptcy petition or from the date of
the order of conversion.

NOTICE IS HEREBY GIVEN THAT FAILURE TO TIMELY FILE THE DOCUMENTS NOTED BELOW
   OR FILE A WRITTEN REQUEST FOR EXTENSION OF TIME WITHIN THE 14−DAY PERIOD MAY
LEAD TO DISMISSAL OF THIS CASE WITHOUT FURTHER NOTICE OR HEARING OR MAY LEAD
TO OTHER ACTION.



   The Filer incorrectly filed the Individual Form for at least one or more of the documents indicated below. The
correct NON−INDIVIDUAL Form MUST be filed.
   A Summary of Your Assets and Liabilities (Form B206Sum)
   Schedule A/B: Property − Non−Individual (Form B206A/B)
   Schedule D: Creditors Who Hold Claims Secured by Property (Form B206D)
   Schedule E/F: Creditors Who Have Unsecured Claims (Form B206E/F)
   Schedule G: Executory Contracts and Unexpired Leases (B206G)
   Schedule H: Your Codebtors (Form B206H)
   Declaration Under Penalty of Perjury On Behalf of a Corporation or Partnership (Form B202)
   Statement of Your Financial Affairs (B207)
   Disclosure of Compensation of Attorney for Debtor (Fed. R. Bankr. P. 2016(b)) ( Form B2030)
   A Summary of Your Assets and Liabilities; All Schedules; Declaration Under Penalty of Perjury on Behalf of a
Corporation or Partnership; and Statement of Your Financial Affairs.
   Voluntary Petition Form B101 was filed. Voluntary Petition Form B201 MUST be filed as an Amended Petition.
   Statement of Corporate Ownership required by Fed. R. Bankr. P. 1007(a)(1) and 7007.1.
   Documents required to be filed pursuant to Local Rule 1019(A)(3)
   Matrix and Verification of Matrix in Converted Case, if Creditors are being added (L.R. 1019)
   Other

                                                           BY THE COURT



                                                           U. S. Bankruptcy Judge


Dated: 3/5/20
St. Louis, Missouri
Rev. 12/17 defnon14
               Case 20-41205            Doc 5     Filed 03/07/20 Entered 03/08/20 12:42:38                          Imaged
                                                Certificate
                                               United Statesof Notice  Pg 2 Court
                                                                Bankruptcy  of 2
                                               Eastern District of Missouri
In re:                                                                                                     Case No. 20-41205-kss
SM-T.E.H. Realty 5, LLC                                                                                    Chapter 11
         Debtor
                                                 CERTIFICATE OF NOTICE
District/off: 0865-4                  User: admin                        Page 1 of 1                          Date Rcvd: Mar 05, 2020
                                      Form ID: defnon14                  Total Noticed: 1


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on
Mar 07, 2020.
db             +SM-T.E.H. Realty 5, LLC,   645 Penn Street,   Reading, PA 19601-3543

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
NONE.                                                                                       TOTAL: 0

             ***** BYPASSED RECIPIENTS *****
NONE.                                                                                                               TOTAL: 0

Addresses marked ’+’ were corrected by inserting the ZIP or replacing an incorrect ZIP.
USPS regulations require that automation-compatible mail display the correct ZIP.

Transmission times for electronic delivery are Eastern Time zone.


I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities in the manner
shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and belief.
Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed. R. Bank. P. 2002(a)(1), a notice containing the complete Social
Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains the redacted SSN as required
by the bankruptcy rules and the Judiciary’s privacy policies.
Date: Mar 07, 2020                                             Signature: /s/Joseph Speetjens

_

                                      CM/ECF NOTICE OF ELECTRONIC FILING

The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system on March 5, 2020 at the address(es) listed below:
              Office of US Trustee    USTPRegion13.SL.ECF@USDOJ.gov
              Steven M. Wallace    on behalf of Debtor   SM-T.E.H. Realty 5, LLC steve@silverlakelaw.com,
               denise@silverlakelaw.com
                                                                                             TOTAL: 2
